       JS 44C/SUNY                                         CIVIL COVER
                                     Case 1:18-cv-11922 Document       SHEET
                                                                  1 Filed 12/19/18 Page 1 of 2
       REV. 061ow7
                               The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the Rfing and service of pleadings or
                               otherpapers as required by Eaw, excepi as provided bv local rules of wurt. This form, approved bv the Judiclai Conference or the
                               United States in September 1974, is required l'or use of the clerk of Court for ihc purpose of lnlllaling the civil docket sheet.



       PLAINTIFFS                                                                                DEFENDANTS
                                                                                                 MSC CHANNE, her engines. boilers, etc. and
       BARCARDI USA. INC.                                                                        MSC MEDITERRANEAN SHIPPING COMPANY. S.A.

        ATTORNEYS8¥lRm NAME, ADDRESS, AND TELEPHONE NUMBER                   ATTORNEYS (IF KNOWN)
       WILLIAM R. C NNOR III, ESQ.                                           Unknown
       MARSHALL DENNEHEY WARNER. COLEMAN & GOGGIN
       800 Westchester Avenue, C~700, Rye Brook. New York 10573
       (01 A\ Q77-7117                                                    +
       CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH you ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES unLEss DIVERSITY)
       Lost and/or damaged goods

                                                                                                                                                       Judge Previousiy Assigned
       Has Qhls acllon, case, or proceeding, or one essenilaiiy lhe same beenpreviously filed in SDNY at any time? No .1 Yes [I]

       lf yes, was this case v<>|.|j Invoi. [] Dismissed. Nolj Yes lj If yes, give date                                                      a Case No,

       ls THIS |'\N WYERNJWIONRL Ane:TnATion cnser           No E]            Yes U
       (PLACE AN [XJ IN ONE BOX ONLW                                         NATURE OF SUIT
                                      ToR'r$                                                                                   .WACTIONS UNDER STATUTES



       CONTRACT                       PERSONAL INJURY                FRSUNALINJURY         FORFEITUREWENALW                    BANKRUPTCY                     OTHER STATUTE-S
                                                                       357HEALTHCARE!                                                                         l 1375 FALSE CLAIMs
       [3110    INSURANCE             I 1310 AIRPLANE                PHARMACEUTICALPERSONAL43625ORL1GRELATED                   I 1422 APPEAL
                                                                                                                                                              I 1876 QUETAM
       14120    MARINE                I !315 AIRPLANE PRODUCT        INJURYIPRODUCT L|ABlLlW                                           25 USC 15B
                                                                                                SEIZURE OF PROPERTY
       [1130    MILLER ACT                    UABILITY               1 I 385 PERSONN. INJURY                                   I £42:a WITHDRMWAL             E 1400 STATE
                                                                                                     21 USC B81
       [1140    NEGOTIABLE            I 1320 ASSAULT, LIBEL &                PRODUGT LIABILITY 1 1690 OTHER                            2a USC 157                    REAPPORTIONMENT
                INSTRUMENT                     Si.ANDER              I P388 ASBESTOS PERSONAL                                                                 E 3410 ANTITRUST
       [1150    RECOVERY OF           I laao FEDERAL                         INJURY PRODUCT                                                                   E 3430 BANKS & BANKING
                                                                                                                                                              I 1450 COMMERCE
                OVERPAYMENT &                  EMPLOYERS'                    UAB|UTY           PROPERTY RIGHTS
                                               LIABHJTY                                                                                                       I 1460 DEPORTATION
                ENFORCEMENT
                OF JUDGMENT           [ 1340 MARINE                  PERSONAL PROPERTY           I I s2o GOPYRIGHTS                                           I 1470 RACKET€ER 1nFLu-
                                                                                                 | 1030 PATENT                                                       ENCED & CORRUPT
       []f51    MEDICARE ACT          [ I 345 MARINE PRODUCT
                                                                                                                                                                     ORGANIZATION ACT
       (3152    RECOVERY OF                    L|ASiL|TY             l   370 OTHER FRAUD         I ]835 PATENT-ABBREVIATED NEWDRUG APPLlCAT1ON
                WEFAULTED             [ ] :as0 MOTOR vzHrcLe         I   an TRUTH IN LENDING                                                                         (RICO)
                                                                                                 ¢ |a4o §`RADEMARK                                            I 1480 CUNSUMER CREDIT
                STUDENTLOANS          [ ] ass MOTOR VEHIGLE
                                               PRODUCT L|AB|L1TY                                                               SOCIAL SECURITY                I 1490 CABLEISATELLETE w
                (EXCLVETERANS)
       [1153    RECOVERY OF           I 1360 OTHER PERSONAL
                                                                                                                               t ]BB1 HIA (1395f'f]           I I aso SECURWIESI
                OVERPAYMENT                    INJURY                [ 1380 QTHER PERSQNAL       LABOR
                                      I 1362 PERSONAL INJURY ,               PROPERTY DAMAGE                                   I 1852 BLACK LUNG (923)                 GOMMOMTIESI
                OF VETERANS
                                              MED MALPRACTECE        [ 1385 PROPERTY DAMAGE      t 1710 FAlR LABOR             I lass nIwG:nuAnn(4os[g;1              EXCHANGE
                BENEFITS
                STDCKHOLDERS                                                 PRODUCT LIABILITY           STANDARDS ACT         t 1884 SSIDTITLE XVI
16<)   £
                                                                                                 I 1720 LABORIMGMT             I was Rsl (4054))
                s u lT s
                                                                                                                                                              I 1890 UTHER STATUTORY
       llwo     OTHER                                           PRISONER FETITIONS                       RELATIONS
                                                                                                 s I740 RAILWAY LABOR ACT                                             ACTEON3
                CONTRACT                                        [ 1463 ALIEN DETAINEE
                                                                                                                               FEDERAL TAX SUET3              I 1 B91 AGRICULTURAL ACTS
       l]l't}5  CONTRACT                                        1 1 sw moT:ons To                [ I rss FAMILY MEDICAL
                pnooucr               AcTr on s UNDER STATUTES          VACATE 8EN`;gN(} E       LEAVE ACT (FMLA)
                                                                        28 USC 2255                                         I )0?0 TAXES (U.S. Plaintiff or
                UASEMW
                                                                I ]630 HABEAS  CORPUS            | wsu OTH£ R IABUR                 Defendanl}                I lass ENVIRONMENTAL
       E nw FRANCHISE                 CIVIL RIGHTS
                                                                I 1535 DEATH PENALTY                     LMGATlON           I ]a71 IRS-THIRD PARTY                    MATTERS
                                                                1 1540 MANOAMVS s. OTHER         I 1791 EMPL RET INC                26 USC 7609               I | aes FREEDOM oF
                                      I i440 UTHER c|vlL RlGHTS                                          SECURITY ACT (ERISA)                                         INFORMMTWN ACT
                                              (Non-Prisoner)                                                                                                  1 I 898 ARBITRATION
       REAL PROPERTY
                                      I 1441 vo1znG                                              IMHIIGRATEON                                                 I I B99 ADMINISTRMTIVS
       112i0       LAND               I 1442 EMPLOYMENT              PRISONER CIVIL RFGHTS
                                                                                               [ 1462 NATURALIZATIQN
                                                                                                                                                                  PROCEDURE AOTIREVIEW c
                   CONDEMNATION       [ 1443 HGUSINGI                                                                                                             APPEAL OF AGENCY DECISI
       E ]220      FORECLOSURE                ACCOMMODATIONS         [ 1550 CIVIL RIGHTS               APPLICATION
       l 1230      RENTLEASE 8=       [ 1445 AMERICANS WITH          I ]555 PRISON CONDITION   I 1465 OTHER IMMIGRATION                                        I 1950 CONSTETUTIONALITY
                   EJECTMENT                  DISABIUTIES 1          I 1580 CIVIL BETAMEE              ACTIONS                                                 STATE STATUTES
       E 1249      TORTS TO LAND              EMPLOYMENT                CONDITIONS OF CONFINEMENT
       E ]245      TORTPRUDUCT         I }446 AMERKJANS W!TH
                   LIABILITY                  DISABELITIES ~orHEfz
       E1290       ALL OTHER           E ;44e EDUCATION
                   REAL PROPERTY




                Check If demanded In complaint:
                                                                               DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
                CHECK iF THIS IS ACLASS ACTION                                 AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                UNDER F.R.C.P. 23                                              [F so, STATE:

       DEM A N D $.                         O THE R                            JUDGE                                                __ DOCKET nu|v:BER

       Check YES only if demanded in complaint
       JURY DEMAND: 113 YES x O                                                NOTE: You must also submli at the time of Wing tha Statement of Relatedness form (Form IH-3
                            Case 1:18-cv-11922 Document 1 Filed 12/19/18 Page 2 of 2
 (PLACE AN x IN ONE BOX ONLY)                                                ORIGIN
                                                                                                                                                          Appeal to Dlstrlct
 181 1 Originai        E]2 Removed from          []3 Remanded        [I 4 Relnslated or     [3 5 Transferred from E G ;qgg'l;*f'° *                  [17 Judge hom
       Proceeé ing          State Court               from                 Reopened                        .      ,   I
                                                                                                     (Speclfy Dlslr (31)         (Transierreé)            Magistrate Judge
                                                      Appellate
                       [I 3. all parties represented Covrt
                                                                                                                           lj8 Mul1idisIt|cl Ullgallon (Dlrect File)
                    E b. At feast one party
                            Is pro se.
 (PLACE AN x IN ONE BOX ONLY)                                     BASIS OF JURISDICTION                                                IF DIVERSITYZ INDICATE
  L] 1 u.s. PLAINTIFF [I]2 u.s. DEFENDANT               x 3. FEDERAL QUEST3ON              [24 DiVERS|TY
                                                                                                                                       CITIZENSHIP BELOW.
                                                              (U.S. NOT A PARTY)

                                  CITIZENSHIP OF PRlNC|PAL PARTIES (FOR DIVERS!TY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)
                                PTF    DEF                                                PT FDEF                                                            PTF DEF
 CITIZEN OF THIS STATE          111    111       CITIZEN OR SUBJECT OF A3 3 1 1 3         £                    INCORPORATED and PR:NClPAL PLACE              115 [xl5
                                                  FOREIGN COUNTRY                                              OF BL|S!N ESS IN ANOTHER STATE

 CITIZEN GF ANOTHER STATE       t 12   { ]2      INCORPORATED or PRINCIPAL PLACE          tx14f14              FOREIGN NATION                                [la lw
                                                  OF BUSINESS IN THIS STATE


 PLAINT!FF(S) ADDRESS(ES) AND COUNTYUES)
 B ac ar di US A , I nc .
 2701 Le June Road
 Cor al G abi es, F l or i da 33134




 DEFENDANT(S) ADDRESS(ES) AND counTyl:Esl
 M edi t er r anean S hi ppi ng Com pany , ( US A ) I nc .
 420 Fif th Av enue, New York, NY 10018




 DEFENDANT(S) ADDRESS UNKNOWN
 REPRESENTATION IS HEREBY MADE THAT. AT THIS TIME. I HAVE BEEN UNABLE, WITH REASONABLE DELIGENCE, TO ASCERTAIN
 THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS1
 MSC Channe              unnknown




                                                                 COURTHOUSE ASSlGN|ViENT
  1 imereby certify that this case should be assigned to the courthouse indicated beiow pursuant to Local Rule for Division of Business 18, 20 or 21


  Chec k ona:        OLLLD
                        ACTION
                           BE ASSIGNED
                                S|;£   TO:                                    U     WHITE PLAINS                            x MANHATTAN

                                                                                                    ADMIT T EE1 T O PRACT ICE IN T HIS DIST RICT
  DATE 12/w48,                                                                                      I 1 NO
                                                                                                    ba YES ( DAT E ADMIT T ED zv10.0 9       Yr.197.5                  )
                                                                                                    Attorney Bar Cc xi e #
  R EC EI PT #


1eMagistrate
  Court.     Judge is to be designated by the Clerk of t§
                                                                                                                            is so Designated.
  Magistrate Judge

  Ruby J. Krajick, Clerk of Court by _                             Deputy Clerk, DATED

  UNITED STATES DISTRECT COURT (NEW YORK SOUTHERN)
